
	
		II
		111th CONGRESS
		1st Session
		S. 1593
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Menendez (for
			 himself, Mr. Martinez, and
			 Mr. Dodd) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To authorize the establishment of a Social Investment and
		  Economic Development for the Americas Fund to reduce poverty, expand the middle
		  class, and foster increased economic opportunity in that region, to promote
		  engagement on the use of renewable fuel sources and on climate change in the
		  Americas, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Social Investment and Economic
			 Development for the Americas Act of 2010.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Statement of policy.
					Sec. 5. Establishing a social investment and economic
				development fund for the Americas.
					Sec. 6. Promoting engagement on use of renewable energy sources
				and climate change in the Americas.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Relations of the Senate and
			 the Committee on Foreign Affairs of the House of Representatives.
			(2)The
			 AmericasThe term Americas means all the countries
			 of North America, Central America, South America, and the Caribbean.
			(3)The
			 regionThe term Region means all the countries of
			 Central America, South America, the Caribbean, and Mexico.
			(4)Renewable
			 energy sourcesThe term renewable energy sources
			 refers to biofuels, wind power, solar energy, hydropower, nuclear power, and
			 other alternate sources of energy not derived from fossil fuels.
			3.FindingsCongress finds that—
			(1)it is in the
			 national interest and national security interest of the United States to help
			 foster greater economic security and stability in the Americas;
			(2)the Americas are
			 a distinct geographical region with political and cultural identities that are
			 linked in important ways;
			(3)many of the
			 social, economic, and security issues in the Americas transcend national
			 borders, and addressing these issues requires a coordinated, long-term
			 approach;
			(4)over the last few
			 decades, there has been notable progress on democracy and economic stability in
			 the Region, and it is now largely made up of democracies with shared democratic
			 values;
			(5)for progress in
			 the Region to be sustained, governments will need to continue to develop
			 effective and transparent civilian institutions, and maintain a system of
			 checks and balances among those institutions;
			(6)the United States
			 is committed to promoting democracy, human rights, and social and economic
			 development throughout the Americas, while respecting the heritage, culture,
			 and sovereignty of all nations;
			(7)poverty and
			 inequality remain persistent problems in the Americas, spawning street crime,
			 criminal cartels, and undermining the authority of government
			 institutions;
			(8)the poverty rate
			 in the Region is nearly 40 percent, with little significant improvement since
			 the 1980s, and the countries in the Region, on average, have the most unequal
			 distribution of wealth in the world;
			(9)greater citizen
			 engagement and closer connections between the institutions of civil society and
			 local and national governments are critical to political stability and economic
			 growth in the Americas;
			(10)development
			 assistance to promote micro, small, and medium enterprise growth, improve the
			 investment climate, and create a competitive workforce in the countries of the
			 Region can help foster economic security and stability;
			(11)an expanding
			 middle class in the Region will result in increased demand for exports from the
			 United States;
			(12)the Americas are
			 rich in natural resources, including biomass, petroleum, and natural gas, and
			 there are significant opportunities for the production of renewable forms of
			 energy, including hydroelectric, solar, geothermal, and wind power;
			(13)sustained
			 economic growth in the Americas will require greater cooperation between
			 governments on the conservation of existing energy supplies, and the
			 development of renewable sources of energy;
			(14)the sustainable
			 management of forests and the reduction of deforestation in the Americas must
			 play a major role in mitigating global climate change;
			(15)pursuing an
			 integrated energy strategy is in the economic and security interests of the
			 United States and of all countries in the Americas;
			(16)promoting energy
			 independence, and partnering with the countries of the Americas on alternative
			 energy research and development will enhance the energy security of the United
			 States;
			(17)in partnering
			 with the countries of the Region, the United States can play a positive role in
			 addressing the challenges of poverty and inequality, and achieving greater
			 energy security;
			(18)an increased
			 United States commitment to economic and social development in the Region can
			 benefit workers and businesses in the United States; and
			(19)as President
			 Obama said to the leaders of the region at the Fifth Summit of the Americas,
			 the United States is committed to combating inequality and creating
			 prosperity from the bottom up … This is by no means charity. Together, we can
			 create a broader foundation for prosperity that builds new markets and powers
			 new growth for all peoples in the hemisphere.
			4.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to minimize the
			 negative economic impact on the countries in the Region of the global
			 recession, and to seek a broad-based regional recovery;
			(2)to promote
			 democracy and the rule of law in the Region;
			(3)to promote and
			 strengthen human rights in the Region by—
				(A)participating in
			 the Inter-American Commission on Human Rights and in the Inter-American Court
			 of Human Rights;
				(B)concluding
			 negotiations on the draft Inter-American Convention against Racism and All
			 Forms of Discrimination and Intolerance; and
				(C)supporting the
			 full rights of indigenous peoples and Afro-descendents in the Americas,
			 including the right to participate in the political and economic life of a
			 nation;
				(4)to improve living
			 conditions for all citizens in the Americas by—
				(A)protecting all
			 people in the Americas, especially women, children, and adolescents, from all
			 forms of trafficking in persons and sexual and economic exploitation;
				(B)coordinating
			 national strategies within the Americas to eradicate forced labor before 2010,
			 and the worst forms of child labor by 2020; and
				(C)supporting
			 programs that create opportunities for work in the formal sector, and programs
			 providing workers with the technical skills needed to meet the demands of labor
			 markets;
				(5)to improve public
			 health in the countries of the Americas by—
				(A)implementing the
			 World Health Organization's International Health Regulations to prevent
			 pandemics and reduce the likelihood of public health emergencies; and
				(B)implementing the
			 Joint United Nations Program on HIV/AIDS;
				(6)to improve public
			 education in the Americas by—
				(A)supporting
			 programs which seek to increase enrollments in secondary and
			 vocational-technical education;
				(B)reaffirming the
			 commitment of the United States to the 2008 Declaration of Medellín: Youth and
			 Democratic Values; and
				(C)supporting the
			 Inter-American Social Protection Network;
				(7)to improve the
			 capacity of government institutions by—
				(A)supporting the
			 Inter-American Network on Decentralization, Local Government and Citizen
			 Participation (RIAD); and
				(B)supporting the
			 Inter-American Convention against Corruption, adopted at Caracas, Venezuela,
			 March 29, 1996, in the fight against all forms of corruption, fraudulent
			 practices and unethical behaviors.
				5.Establishing a
			 social investment and economic development fund for the Americas
			(a)Authorization
			 of assistancePart I of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151 et seq.) is amended by adding at the end the following:
				
					13Social
				investment and economic development for the Americas
						499G.DefinitionsIn this chapter:
							(1)Appropriate
				congressional committeesThe term appropriate congressional
				committees means the Committee on Foreign Relations of the Senate and
				the Committee on Foreign Affairs of the House of Representatives.
							(2)The
				AmericasThe term Americas means all the countries
				of North America, Central America, South America, and the Caribbean.
							(3)The
				regionThe term Region means all the countries of
				Central America, South America, the Caribbean, and Mexico.
							499H.Authorization
				of assistance
							(a)AssistanceThe
				President, acting through the Administrator of the United States Agency for
				International Development, and working with governments and civil society in
				the Americas, shall provide increased and sustained assistance to build
				civilian institutions that will help reduce poverty, expand the middle class,
				and foster increased economic opportunity by—
								(1)promoting
				education;
								(2)improving health
				and disease prevention;
								(3)increasing access
				to income generating activities;
								(4)reducing crime,
				particularly violent crime, including—
									(A)murder;
									(B)kidnapping;
									(C)gang violence,
				including youth gangs; and
									(D)violence against
				women;
									(5)generating rural
				development;
								(6)reducing poverty
				and inequality in both urban and rural areas;
								(7)strengthening the
				rule of law, governance, and democracy through the establishment of—
									(A)independent
				judiciaries;
									(B)efficient
				processes to adjudicate claims; and
									(C)effective law
				enforcement institutions; and
									(8)eliminating the
				exclusion of marginalized populations, including—
									(A)indigenous
				groups;
									(B)people of African
				descent;
									(C)women;
									(D)the impoverished;
				and
									(E)people with
				disabilities.
									(b)Contribution
				requirement
								(1)In
				generalExcept as provided in paragraph (2), in order to receive
				assistance from the United States under this chapter, a recipient country shall
				contribute at least 10 percent of the total value of the funds the United
				States provides for projects in the recipient country.
								(2)Waiver
									(A)AuthorityThe
				Secretary of State may waive paragraph (1) if it is determined that it is
				important to the national security interests of the United States to do
				so.
									(B)ReportWhenever
				the waiver authority under subparagraph (A) is exercised, the Secretary of
				State shall submit a report to the appropriate congressional committees
				detailing the justification for the waiver and the purposes for which the funds
				will be spent.
									(3)Additional
				contributionsThe Administrator of the United States Agency for
				International Development may require additional contributions from the
				recipient country.
								(c)Ineligibility
				To receive assistanceThe President may not provide assistance
				under this section to the government of a country that is ineligible to receive
				assistance under section 620, this part, or chapter 4 of part II.
							(d)Additional
				terms and conditionsThe President may impose additional terms
				and conditions on countries receiving assistance under this section.
							(e)Coordination
				with other Federal agenciesThe Administrator of the United
				States Agency for International Development shall coordinate with the heads of
				other Federal departments and agencies as necessary to carry out this
				section.
							499I.Evaluation
							(a)In
				generalThe Administrator of the United States Agency for
				International Development shall ensure that projects carried out under this
				chapter are subject to rigorous, independent impact evaluations at the initial
				design stage and the conclusion of the projects to determine if the projects
				are helping—
								(1)to reduce poverty
				in the Americas; and
								(2)to foster social
				and economic development in the countries of the Americas.
								(b)Coordinated
				evaluationsIf possible, the evaluations shall be conducted in
				coordination with evaluations of similar projects that other donors fund in
				order to expand the evidence base used for making decisions.
							(c)Use of
				evaluationsThe Administrator of the United States Agency for
				International Development shall use information from the evaluations conducted
				under subsection (a) to inform future project decisions.
							499J.ReportNot later than 1 year after the date of the
				enactment of the Social Investment and Economic Development for the Americas
				Act of 2010, and annually thereafter, the President shall submit to Congress a
				report on the specific programs, projects, and activities carried out under
				this chapter during the preceding year, including an evaluation of the results
				of the programs, projects, and activities.
						499K.BudgetThe report required under section 499J may
				be submitted with the budget justification materials submitted to Congress and
				the budget submitted by the President under section 1105(a) of title 31, United
				States Code.
						499L.Authorization
				of appropriations
							(a)In
				GeneralIn addition to amounts otherwise authorized to be
				appropriated for assistance to the Region, there are authorized to be
				appropriated to carry out this chapter—
								(1)$175,000,000 for
				fiscal year 2010;
								(2)$225,000,000 for
				fiscal year 2011;
								(3)$275,000,000 for
				fiscal year 2012;
								(4)$300,000,000 for
				fiscal year 2013; and
								(5)$325,000,000 for
				fiscal year 2014.
								(b)Additional
				AuthoritiesAmounts
				appropriated pursuant to subsection (a) shall remain available until
				expended.
							(c)Funding
				LimitationNot more than 7 percent of the amounts appropriated
				pursuant to subsection (a) for a fiscal year may be used for administrative
				expenses to carry out programs authorized in subsection (a).
							(d)Microfinance
				Growth Fund for the Americas
								(1)PurposeThe
				purpose of the Microfinance Growth Fund for the Americas is to provide the
				countries in the Region with—
									(A)stable,
				medium-term and long-term sources of finance to microfinance institutions;
				and
									(B)investment
				vehicles.
									(2)Sense of
				CongressIt is the sense of Congress that United States
				contributions to the Microfinance Growth Fund for the Americas should be
				matched on a dollar-for-dollar basis with contributions from the public,
				private, or non-profit sectors.
								(3)Authorization
				of appropriationsThere is authorized to be appropriated
				$50,000,000 in each of the fiscal years 2010 through 2014 for debt and equity
				financing for the Microfinance Growth Fund for the Americas.
								(e)Capacity
				building related to trade promotion agreementsThere is
				authorized to be appropriated to the United States Agency for International
				Development $15,000,000 in each of the fiscal years 2010 through 2014 for labor
				and environmental capacity building activities relating to the implementation
				of trade promotion agreements.
							(f)Eligible
				agreementsThe agreements under subsection (e) may include
				agreements between the United States and other countries that are—
								(1)ratified
				agreements;
								(2)pending
				agreements; or
								(3)potential
				agreements.
								(g)Proposed
				public-private fund for social and economic development in the
				Americas
								(1)In
				generalThe Secretary of State, in consultation with the
				Secretary of the Treasury and the Administrator of the United States Agency for
				International Development, shall immediately establish and convene an advisory
				group, consisting of persons with a relevant professional background in the
				Americas from the public, private, and nonprofit sectors, to consider the
				feasibility of establishing a new public-private Fund for Social and Economic
				Development in the Americas (referred to in this section as “the Fund”).
								(2)Sense of
				CongressIt is the sense of Congress that—
									(A)the Fund should
				be governed by a board composed of members drawn from the public, private, and
				nonprofit sectors in the United States and the Region;
									(B)building on
				initiatives already underway in the Region, the Fund should make grants for the
				purpose of advancing long-term social and economic development in the
				Americas;
									(C)governments,
				development organizations, and private foundations throughout the world should
				contribute to the Fund, and the contribution of the United States Government to
				the Fund should be no greater than 1/3 of the total annual
				budget of the Fund; and
									(D)each country
				choosing to participate in the Fund should be required to contribute at least
				10 percent of the annual total of grants received by such country, to ensure
				the active involvement of the country in the operation of the Fund and the
				grant-making process.
									(3)Report
									(A)In
				generalNot later than 1 year after the date of the enactment of
				this Act, the advisory group established under paragraph (1) shall submit to
				the Secretary of State and the appropriate congressional committees a report
				containing conclusions about the feasibility of a Fund and its recommendations
				for organizing, financing, and operating the Fund.
									(B)Contents of the
				reportThe report submitted under subparagraph (A) shall include
				a determination of the advantages and disadvantages of establishing and
				operating the Fund within an existing institution, such as—
										(i)the
				Inter-American Foundation;
										(ii)the World Bank;
				or
										(iii)the
				Inter-American Development Bank.
										(4)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as may be necessary for fiscal year 2010 for the purpose of carrying out
				this
				subsection.
								.
			6.Promoting
			 engagement on use of renewable energy sources and climate change in the
			 Americas
			(a)Promoting use
			 of renewable energy sources in the Americas
				(1)In
			 generalThe Secretary of State, in consultation with the
			 Secretary of Energy, shall conduct a joint study, working in cooperation with
			 interested countries in the Americas, to determine the best strategy for
			 increasing the use of renewable energy sources in the Americas.
				(2)Similar
			 studiesTo the extent possible, the study should draw upon
			 similar studies or initiatives recently completed or underway.
				(3)Issues to
			 addressThe issues to be considered in the study, with respect to
			 the participating countries, shall include—
					(A)an analysis of
			 energy policy framework, including—
						(i)the current
			 energy policy of those countries, particularly the impact of the policy on the
			 use of renewable energy sources; and
						(ii)the status and
			 impact of any existing renewable energy programs of the country;
						(B)an assessment of
			 demand, including—
						(i)the quantitative
			 and qualitative current and projected demand for energy by—
							(I)families;
							(II)villages;
							(III)industries;
							(IV)public
			 transportation infrastructure; and
							(V)other energy
			 consumers;
							(ii)the future
			 demand for heat, electricity, and transportation;
						(iii)the demand for
			 high-quality transportation fuel;
						(iv)the local market
			 prices for various energy sources; and
						(v)the employment,
			 income generation, and rural development opportunities that may be provided by
			 the renewable energy industry;
						(C)an assessment of
			 resources, including—
						(i)an assessment of
			 the present and future renewable energy resources that are available in each
			 geographic region of participating countries;
						(ii)a plan for
			 increasing the availability of existing renewable energy resources in the
			 country; and
						(iii)a plan for
			 developing new, sustainable biomass resources in the country, including—
							(I)wood;
							(II)manure;
							(III)agricultural
			 residues;
							(IV)sewage;
			 and
							(V)organic
			 waste;
							(D)an analysis of
			 available technologies based on the assessments described in subparagraphs (B)
			 and (C), including—
						(i)an analysis of
			 available technologies and systems for using renewable energy sources in the
			 country;
						(ii)an analysis of
			 the economic viability of renewable energy technologies in the country;
			 and
						(iii)a comparison of
			 the technologies and systems in the country relating to renewable energy
			 sources with the technologies and systems for conventional energy supplies to
			 determine—
							(I)the impact of
			 renewable energy sources on economic development; and
							(II)if renewable
			 energy technology is cost-effective, low-maintenance, and socially
			 acceptable;
							(E)an environmental
			 assessment, including—
						(i)the probable
			 environmental impact of—
							(I)increased biomass
			 harvesting and production; and
							(II)increased
			 biofuels production, including the direct and indirect land use effects of
			 deforestation, and the lifecycle greenhouse gas emissions resulting from
			 increased biofuels production; and
							(ii)the availability
			 of financing for renewable energy sources from global carbon credit trading
			 mechanisms;
						(F)a social impact
			 assessment of—
						(i)the potential
			 impact of biofuels development on the security of property and land rights;
			 and
						(ii)the dependence
			 of current populations on land suited for biofuels development; and
						(G)a food security
			 assessment of—
						(i)the potential
			 impact of biofuels production on food stocks and prices in participating
			 countries; and
						(ii)the potential
			 impact of increased biofuels production on nutrition and hunger.
						(4)Policy options
			 to promote renewable energy production and use
					(A)In
			 generalThe study conducted under this subsection shall identify
			 and evaluate policy options to promote renewable energy production and use in
			 the participating countries, after taking into account—
						(i)the existing
			 energy policies of participating countries;
						(ii)the regulatory
			 capacity of existing public sector institutions at national and local levels;
			 and
						(iii)the
			 technologies currently available to participating countries.
						(B)CoordinationIn
			 conducting the evaluation under subparagraph (A), participating countries
			 should encourage involvement of local, national, and international public,
			 civil society, and private institutions that have responsibility or expertise
			 in renewable energy production and use.
					(5)Joint study
			 reportNot less than 1 year after the date of the enactment of
			 this Act, the Secretary of State, in consultation with the Secretary of Energy,
			 shall submit a report to the appropriate congressional committees on the
			 results of the joint study conducted under this subsection.
				(6)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as may be necessary for fiscal year 2010 for the purpose of carrying out
			 this subsection.
				(b)Providing
			 assistance To encourage the development of renewable energy sources in the
			 Americas
				(1)PolicyIt
			 is policy of the United States Government, through its membership in the
			 Inter-American Development Bank and the World Bank, to provide assistance to
			 encourage the development of renewable sources of energy.
				(2)Authorization
			 of AppropriationsIn addition to the amounts otherwise authorized
			 to be appropriated for such purposes, there is authorized to be appropriated
			 $15,000,000 for each of the fiscal years 2010 through 2014 to the United States
			 Agency for International Development, for programs and activities in the
			 Americas that seek to reduce global warming by promoting the use of—
					(A)renewable energy
			 technologies;
					(B)energy efficient
			 end-use technologies;
					(C)carbon
			 sequestration; and
					(D)carbon
			 accounting.
					(c)Carbon credit
			 trading mechanisms
				(1)In
			 GeneralThe Secretary of State shall work with interested
			 governments in the Region to study and propose mechanisms to facilitate
			 regional and hemispheric carbon trading, including mechanisms consistent with
			 the United Nations Framework Convention on Climate Change and with other
			 existing trade and financial agreements—
					(A)to establish
			 credits for reducing emissions from tropical deforestation;
					(B)to identify
			 innovative mechanisms to manage credits at the national level;
					(C)to use greenhouse
			 gas-reducing agricultural practices;
					(D)to jointly fund
			 greenhouse gas sequestration studies and experiments in various geological
			 formations; and
					(E)to jointly fund
			 climate mitigation studies, with particular emphasis on vulnerable areas in the
			 Region.
					(2)Authorization
			 of AppropriationsThere is authorized to be appropriated
			 $20,000,000 to the Secretary of State for each of the fiscal years 2010 through
			 2014 to carry out this subsection.
				(d)Climate change
			 adaptation
				(1)Global
			 warmingThere is authorized to be appropriated $20,000,000 to the
			 United States Agency for International Development for each of the fiscal years
			 2010 through 2014 to support activities in the Region involving—
					(A)adaptation to
			 changes in the environment brought about by global warming; and
					(B)reduction in the
			 negative impact of such changes.
					(2)Forest
			 management and deforestation reductionThere is authorized to be
			 appropriated $20,000,000 to the United States Agency for International
			 Development for each of the fiscal years 2010 through 2014 to support
			 activities in the Region promoting—
					(A)the sustainable
			 management of forests; and
					(B)the reduction of
			 deforestation in the Region.
					(e)Sense of
			 congressIt is the sense of Congress that—
				(1)the establishment
			 of an Energy and Climate Partnership of the Americas would make a major
			 contribution towards—
					(A)economic
			 growth;
					(B)energy security;
			 and
					(C)environmental
			 protection in the Americas; and
					(2)the Secretary of
			 State and the Secretary of Energy should take a lead role in organizing,
			 sustaining, and providing technical assistance to the partnership.
				(f)Report
				(1)In
			 generalNot less than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Secretary of State, in consultation with
			 the Secretary of Energy, shall submit a report to Congress on the activities
			 carried out to implement this section.
				(2)Contents of the
			 reportThe reports submitted under paragraph (1) shall
			 include—
					(A)the criteria used
			 to determine which programs and activities receive funds;
					(B)the manner in
			 which the programs and activities meet the criteria;
					(C)the extent of
			 local involvement in the programs and activities;
					(D)the amount of
			 funds provided;
					(E)the results
			 achieved; and
					(F)information
			 regarding progress in the development of renewable energy sources in the
			 Americas.
					
